           Case 1:18-cv-03252-VEC Document 97 Filed 10/23/20 USDC         Page SDNY
                                                                               1 of 3
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 10/23/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 DGI-BNSF CORP.,                                                :
                                                                :
                                              Plaintiff,        :
                                                                : 18-CV-3252 (VEC)
                            -against-                           :
                                                                :     ORDER
 TRT LEASECO, LLC,                                              :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on October 23, 2020, the parties appeared for a telephone conference;

        IT IS HEREBY ORDERED that the parties must meet and confer to agree upon a

proposal for trial procedure, including a final list of attendees (counsel, client representatives,

and witnesses), whether each person will be attending the trial in person or remotely, the agreed

upon technological platform for remote testimony or questioning, and the desired method for

handling exhibits in the case of remote witness testimony or remote attorney questioning. The

joint proposal must be filed by no later than Friday, October 30, 2020. The finalized trial

procedures will be determined at the final pretrial conference. The Court will then connect the

parties with the SDNY audiovisual department to work out the logistics of implementing the

final trial procedures.

        IT IS FURTHER ORDERED that for those individuals attending the trial in person, they

must report on Monday, November 16, 2020, at 10:00 A.M. to the Thurgood Marshall United

States Courthouse, located at 40 Foley Square, New York, New York 10007. The courtroom

will be determined at a date closer to trial. Per the Southern District of New York (“SDNY”)

COVID-19 Courthouse Entry Program, any person who appears at any SDNY courthouse must
          Case 1:18-cv-03252-VEC Document 97 Filed 10/23/20 Page 2 of 3




complete a questionnaire and have his or her temperature taken. Only those individuals who

meet the entry requirements established by the questionnaire, including that they have not

traveled to a listed state or country for the prior 14 days, will be permitted entry. Please see the

enclosed instructions.

       IT IS FURTHER ORDERED that the final pretrial conference will be held via Skype on

Friday, November 6, 2020 at 2:00 P.M. Any interested members of the public may attend the

conference by dialing 1-917-933-2166 and using the conference ID 819980292. Counsel for the

parties will be sent the link to access the Skype video conference by email.




SO ORDERED.
                                                       _________________________________
Date: October 23, 2020                                       VALERIE CAPRONI
      New York, New York                                     United States District Judge




                                                   2
         Case 1:18-cv-03252-VEC Document 97 Filed 10/23/20 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
